     GABRIEL L. GRASSO, ESQ.
 1   Nevada Bar No. 7358
     GABRIEL L. GRASSO, P.C.
 2
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for GUZMAN

 6                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                )
 9                                            )
                          Plaintiff,          )
10                                            )       Case No.:   2:13-cr-00296-KJD-VCF
11   vs.                                      )
                                              )       ORDER TO CONTINUE
12   FELIX GUZMAN,                            )       SENTENCING DATE
                                              )
13                                            )       (SECOND REQUEST)
14                        Defendant.          )
                                              )
15
16                                      FINDINGS OF FACT
17
             Based upon the submitted Stipulation, and good cause appearing therefore, the
18   Court finds that:
19   1.      GUZMAN is collecting funds to pay a portion of the restitution in this case. He is
20   currently gainfully employed, and the parties have agreed on this sentencing continuance

21   to allow Guzman time to collect additional funds of the restitution due as a result of this
     case.
22
     2.      GUZMAN is on pretrial release and does not oppose to the continuance.
23
24
25
26
27
28

                                                  3
                                     CONCLUSIONS OF LAW
 1
           Denial of this request for continuance would result in a miscarriage of justice.
 2
 3
                                              ORDER
 4
           IT IS ORDERED that the sentencing hearing currently scheduled for May 19,
 5
 6                                                    Tuesday, August 17
     2021, at 2:00 p.m., be vacated and continued to ___________________________,   21
                                                                                  20__,

 7                   10:00 a.m.
     at the hour of __________.
 8
           IT IS SO ORDERED:
 9
                                              ____________________________________
10                                            UNITED STATES DISTRICT JUDGE
11
12                                                     5/12/2021
                                              DATED: _____________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
